Citation Nr: 1442118	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected chronic rhinitis, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable disability rating for service-connected polycythemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013, the Veteran presented sworn testimony during a personal hearing in Muskogee, Oklahoma, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In this matter, the Veteran asserts entitlement to increased disability ratings for his service-connected chronic rhinitis and polycythemia.  See, e.g., the October 2013 Board hearing transcript.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.

A review of the record demonstrates that the Veteran was originally service-connected for chronic rhinitis with secondary polycythemia in a January 1972 rating decision; a 10 percent disability rating was assigned.  The Veteran now contends that his polycythemia should be assigned a separate disability rating.  See, e.g., the October 2013 Board hearing transcript, pg. 2 & the Veteran's statement dated November 2013.  After consideration of the medical evidence of record, the Board agrees.  Accordingly, the matter of entitlement to a compensable disability rating for service-connected polycythemia will be remanded to the RO for a determination of an appropriate rating.  C.f., Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the service-connected chronic rhinitis, the Veteran was most recently afforded a VA examination in April 2011.  At the October 2013 Board hearing, the Veteran and his representative asserted that the Veteran's rhinitis symptomatology is worse than was described by the April 2011 VA examiner.  Specifically, the Veteran testified that he underwent nasal surgery several months after the VA examination.  Id. at pgs. 13-15.  The evidence of record is therefore lacking with regard to the current severity of the service-connected chronic rhinitis.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include review of the Veteran's claims file and past clinical history, with particular attention given to the current severity of the service-connected rhinitis.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since May 2013.  All such available documents should be associated with the claims file.

2. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected chronic rhinitis.  The claims file must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should describe all symptomatology related to the service-connected chronic rhinitis.  The examiner should discuss whether the disability is manifested by polyps of the nasal passages and should note the degree of obstruction of the nasal passage on each side.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3. After undertaking any other development deemed appropriate, the issues on appeal must be readjudicated; in so doing, the RO should adjudicate the claim for a compensable disability rating for polycythemia.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

